Citation Nr: 1807368	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  10-46 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to specifically include hallux valgus.


REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board, most recently in February 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

Prior to the Board's most recent February 2017 remand, this claim was previously before the Board, in October 2014.  At the time, the Board remanded the issue currently before the Board for additional development, to include a VA examination to determine the nature and etiology of the Veteran's foot disabilities.  A review of the record shows that the Veteran was afforded the directed VA examination of his feet in February 2016.  At that time, the VA examiner diagnosed multiple foot disabilities, to include bunion, status-post bunionectomy, calcaneal spur, and 5th metatarsal fracture.  The examiner opined that it was less likely as not that the Veteran's current foot disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's only foot condition in service was a partial nail avulsion in 1972, which resolved without residual.  The examiner further noted that the nail avulsion did not cause any of the current foot disabilities. 

The Board finds the February 2016 VA examination and medical opinion to be inadequate.  In this regard, the examiner failed to adequately consider the Veteran's statements regarding the cause of onset and continuity of his foot symptoms.  Specifically, the Veteran has repeatedly reported that his feet first started to bother him as a result of wearing boots that were too small while in active service.  The examiner does not appear to have given adequate consideration to the Veteran's statements.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue currently on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of the Veteran's foot disabilities.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present disability in either foot had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  In forming the opinion, the examiner must presume that the Veteran is a reliable historian with regard to his report of onset and continuity of symptoms.  

The rationale for all opinions expressed must be provided.  
 
3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any additional development determined to be warranted.

4. Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




